Citation Nr: 0031609	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Gerald L. Gulley, Jr., Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964.  He also had several periods of active and inactive 
duty service with the United States Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO determined that new and 
material evidence sufficient to reopen the claim for 
entitlement to service connection for COPD had not been 
received.


FINDINGS OF FACT

1.  Service connection was previously denied for COPD in a 
February 1990 rating decision.  The veteran was notified in 
February 1990.  

2.  He did not file an appeal.

3.  Although the evidence received since the February 1990 
rating decision is new, none of it, either by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for COPD.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.156(a), 3.303, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, service connection was previously denied for 
COPD in the initial rating decision, dated in February 1990.  
The veteran was notified in February 1990 and he did not 
appeal that decision.  The veteran attempted to reopen his 
claim for service connection in January 1998.  In June 1998 
the RO determined that new and material evidence sufficient 
to reopen the claim for entitlement to service connection for 
COPD had not been received.  

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(1)).  However, nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the February 1990 rating decision and finds that no new 
and material evidence has been received to reopen the claim 
for service connection for COPD.  

In the veteran's case, the evidence received into the record 
since the February 1990 rating decision includes reports of 
VA and private outpatient treatment.  This evidence, although 
new, is cumulative in nature.  For example the private 
treatment records, dated March 1994 to May 1996, showed that 
the veteran was being seen for bronchitis and asthma.  The VA 
treatment records, dated January 1997 to June 1998, revealed 
that the veteran was being seen for COPD and upper 
respiratory infections.  Although the private and VA 
treatment records are new, they refer to current treatment 
and thus are cumulative.  Because this evidence does not link 
current disability with an injury or disease incurred during 
the veteran's active service, it cannot be considered 
material evidence sufficient to reopen his claim.  Cornele v. 
Brown, 6 Vet. App. 59 (1993).  These records by themselves or 
in connection with evidence previously assembled are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for COPD.  The appeal is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 4 -


- 1 -


